Title: From Thomas Jefferson to Nathaniel Cutting, 15 September 1789
From: Jefferson, Thomas
To: Cutting, Nathaniel



Sir
Paris Sep. 15. 1789.

An absence from Paris yesterday prevented my answering by that post your letter of the 12th. which came to hand the night before. The smallness of the vessel of Capt. Stotesbury and her going to Philadelphia and not Chesapeak, are such powerful objections that I determine to take the chance of still finding a larger vessel bound directly to the Chesapeak. The journey from Philadelphia to Virginia at that season with my family is formidable. There is a large and fine vessel offers from Lorient. But she too is bound for Philadelphia. Another from London offers to take me up at Cowes. But I hear of a fine ship which sailed from Virginia for Havre in company with one bound to and arrived at London. Consequently her arrival may be expected daily, and I shall hope the continuation of your goodness in announcing that or any other chance which offers, and that too as soon as they offer lest I should  in the mean time have accepted proposals to go from less convenient ports. Havre would be infinitely the most convenient for me, as it would not separate me from my baggage.—As that is, I presume, arrived at Havre, and the box of books marked TI. No. 28. is for Doctr. Franklin Philadelphia, I will beg the favor of you to send it on board Capt. Stotesbury, taking the bill of lading in Doctr. Franklin’s name, and sending it under cover to him. He will pay all the charges which may be referred for paiment there. Any others which must necessarily be paid here, I take on myself. It is observed to me here that for my baggage which would be about three cubical toises, and only ship room for myself, two daughters and two servants, with the use of the cabbin in common, (for I would not chuse it exclusively) the price of 100. guineas is very high. I know nothing about it myself, but that is the price which has been proposed to me by other vessels, including the being found. However of all this you are a better judge than any body. Hoping daily to hear from you of some other convenient opportunity, I have the honor to be, Sir Your most obedt. humble servt.,

Th: Jefferson

